Citation Nr: 0520231	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  02-14 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk


INTRODUCTION

The veteran served on active duty in the U.S. Navy from July 
1943 to October 1945.  The veteran died in September 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The Board remanded the case in 
October 2003 for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on  her part.


REMAND

In October 2003, the Board remanded the claim of service 
connection for the cause of the veteran's death.  In this 
remand, the Board instructed the RO to obtain all medical 
reports from the veteran's nursing home for the period of 
1994 to 1998.  The RO requested these reports from the 
nursing home.  Although some reports from the nursing home 
facility were submitted, it appears that the complete records 
have not been obtained.  The submitted records contain a few 
entries for treatment received in 1997 and 1998, and earlier 
records primarily involve vital statistics recordings.  VA's 
duty to assist includes obtaining all pertinent VA records.  
Additionally, the Board is obligated by law to ensure that 
the RO complies with its directives.  The Court of Appeals 
for Veterans Claims (Court) has stated that compliance by the 
RO is neither optional nor discretionary.  Where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

In the October 2003 remand, the Board also directed the RO to 
refer the veteran's claims file to a Board certified 
neurologist and cardiologist for the purpose of determining 
whether the veteran's service-connected psychiatric disorder 
caused or contributed to cause the veteran's death.  The RO 
referred the file to a VA physician who offered an opinion.  
The Board, however, observes that there is no indication in 
the claim file as to whether the VA physician who offered the 
opinion was a Board certified neurologist and cardiologist.  
This should be clarified for the record.  

Additionally, it appears that the February 2005 VA opinion 
was not based on a complete record.  As noted above, the 
complete medical records from the nursing home facility does 
not appear to have been associated with the claims file.  
Given such, an opinion based on all the veteran's medical 
records is in order.

The appeal is thus REMANDED to the RO for appropriate action:

1.  Take appropriate steps to obtain all 
records, including counseling sessions or 
psychiatric reports, from the VA 
Sepulveda Academic Nursing Home from the 
time of the veteran's admission in 1994 
to the time of his death in 1998.  If all 
nursing home records cannot be obtained, 
associate with the claims file a document 
explaining why the records are not 
available and/or the efforts made to 
obtain them.

2.  State whether the February 2005 VA 
opinion was conducted by a Board 
certified cardiologist and neurologist.  
If it was not, proceed to the 
instructions listed in indented paragraph 
number 3.

3.  Forward the claims file to a Board 
certified cardiologist and neurologist.  
If not available, such should be stated 
and the efforts to comply with these 
instructions should be documented.  In 
the event that a Board certified 
cardiologist and neurologist is not 
available, the claims file should then be 
forwarded to competent medical 
professionals with familiarity in 
neurological, cardiologic, and 
psychiatric medicine for the purpose of 
addressing the following questions:  

a.  Whether the veteran's service-
connected psychiatric disorder was 
the primary cause of death.

b.  Whether the veteran's service-
connected psychiatric disorder 
singly or jointly with some other 
condition was the immediate or 
underlying cause of death or was 
etiologically related to death.

c.  Whether the veteran's service-
connected psychiatric disorder 
contributed to cause his death.  In 
this respect, they should state 
whether it contributed substantially 
or materially, whether it combined 
to cause death or whether it aided 
on lent assistance to the production 
of death.

d.  Whether there is a causal 
connection between the veteran's 
death and his service-connected 
psychiatric disorder.

The physicians must provide a full 
rationale for all opinions given.  The 
opinions must be based on sound medical 
principles and a review of all historical 
medical evidence (including the nursing 
home reports).  The examiners must also 
comment on the opinions of record 
regarding the cause of the veteran's 
death.

3.  After the foregoing, the RO should 
review the appellant's claim.  If any 
determination is adverse to the 
appellant, she and her representative 
should be provided an appropriate 
supplemental statement of the case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appellant's 
appeal.  38 C.F.R. § 20.1100(b) (2004).




